           Case 1:20-cv-05466-ER Document 70 Filed 09/09/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEBORAH DEFFAA,
                                                                          ORDER
                               Plaintiff,
                                                                    20 Civ. 5466 (ER)
               – against –

PIVOTEL AMERICA, INC., and PIVOTEL
GROUP PTY LIMITED,


                               Defendants.


Ramos, D.J.:

       Before the Court is Pivotel’s letter motion for leave to move for a protective order

regarding the designation of certain documents as “Highly Confidential.” The Court assumes

familiarity with the background of this dispute. For the reasons set forth below and stated on the

record at the parties’ September 9, 2021 conference on this matter, Pivotel’s motion is deemed

made and DENIED, subject to Deffaa’s compromise position that Pivotel may redact “specific

pricing information” contained in “Communications and other documents dating from on or after

July 1, 2020. . . reflecting the rates charged by or to the Transferred Companies or negotiations

regarding amounts charged to or by the Transferred Companies.” Doc. 61 at 6; Doc. 58 at 2.


       The protective order in this case provides that documents may be designated as “Highly

Confidential” or “Attorney’s Eyes Only (“AEO”) only if they “would create a substantial risk of

serious financial, competitive or other injury that cannot be avoided by less restrictive means.”

Doc 31 at ¶ 1.e. The protective order provides that once a confidentiality designation is

challenged, the burden is on the party seeking the “Highly Confidential” designation to move for

a protective order to maintain it. To establish that it is entitled to a protective order, Pivotel must
          Case 1:20-cv-05466-ER Document 70 Filed 09/09/21 Page 2 of 4




demonstrate that “[1] the information sought is a trade secret or other confidential information,

and [2] that the harm caused by its disclosure outweighs the need of the party seeking the

disclosure.” Chembio Diagnostic Sys., Inc. v. Saliva Diagnostic Sys., Inc., 236 F.R.D. 129, 136

(E.D.N.Y. 2006). As Deffaa notes, is Pivotel’s burden to justify the confidentiality of each

document for which AEO designation is sought. Doc. 61 at 2 (citing Schiller v. City of New

York, 04 Civ. 7922, 2007 WL 136149, at *4 (S.D.N.Y. Jan 19, 2007)).

       While the parties apparently agree that this information has properly been designated as

confidential, Pivotel has not met its burden to show that the categories of information it seeks

should be subject to the heightened “Highly Confidential” designation, for several reasons.

       First, Pivotel has failed to meet its burden to show that Highly Confidential treatment is

merited for each and every document. See Schiller, 2007 WL 136149, at *4. While Pivotel has

apparently trimmed down its list of documents from over 14,000 to approximately 2,100, it has

still not described with specificity why all 2,100 of these documents merit such highly protective

treatment. While the Court previously permitted Pivotel to describe these documents by

category, rather than describe each document individually, the Court still must have a basis on

which to conclude that these categories in fact cover highly sensitive material. Here, however,

the categories described by Pivotel remain quite vague and could encompass a broad scope of

documents.

       Second, the two categories of documents identified by Pivotel are too broad and general

for the Court to conclude that their disclosure to Deffaa would cause “a substantial risk of serious

financial, competitive or other injury that cannot be avoided by less restrictive means,” see Doc

31 at ¶ 1.e., particularly given Deffaa’s proposed compromise to redact pricing figures on certain

documents post-dating July 1, 2020. Regarding the first category of documents, Pivotel has



                                                 2
           Case 1:20-cv-05466-ER Document 70 Filed 09/09/21 Page 3 of 4




only identified the common threads of “client lists” and “documents of a financial nature.” See

Doc. 58 at 2. This is insufficient to demonstrate exactly why these documents should be so

highly protected. See, e.g., Broadspring, Inc. v. Congoo, LLC, No. 13 Civ. 1866 (JMF), 2014

WL 4100615, at *21 (S.D.N.Y. Aug. 20, 2014) (noting that conclusory assertions that disputed

documents dealt with topics such as “client acquisition strategy” and “client retention strategy”

were insufficient to merit AEO status). Moreover, while Pivotel’s second proposed category—

documents reflecting amounts charged by the transferred companies after July 1, 2020—is more

specific, Pivotel provides no reason why its concerns about any harm from the disclosure of

highly sensitive information were not addressed by Plaintiff’s suggestion that the actual price

terms be redacted from these documents. See Broadspring, 2014 WL 4100615, at *20 (noting

that even if a single line is properly redacted as AEO, this would not justify withholding an entire

document).

       Third, and more fundamentally, Pivotel’s motion is predicated on the assumption that

Deffaa will violate the existing protective order in this case, as well as perjure herself, as she has

asserted in a sworn declaration that she will abide by the protective order. See Doc. 47-2 at ¶ 15.

While the Court recognizes that Pivotel has accused Deffaa of dishonest behavior in the past, this

conduct is disputed, and the Court also recognizes Deffaa’s argument that she has been retired

for two years and has no interest in using this information against Pivotel. On balance, the Court

finds that, given that Deffaa has been warned about the importance of abiding by the protective

order, Pivotel has not met its burden of showing a substantial risk of harm that would result from

disclosure to her. As counsel for Deffaa notes in its letter, the parties have identified no case in

which AEO designation was upheld simply due to one party’s mistrust of another. Doc. 61 at 5.




                                                  3
            Case 1:20-cv-05466-ER Document 70 Filed 09/09/21 Page 4 of 4




         Finally, Deffaa has demonstrated a compelling need for these documents. Her core claim

in this case hinges on how much revenue Pivotel generated in the year following the stock

purchase agreement (“SPA”) in this case, and whether this revenue was calculated in a manner

consistent with the parties’ understanding and the transferred companies’ past practices. Pivotel

has essentially argued that any documents reflecting how such revenue was generated and

calculated cannot be shared with Deffaa herself. Because Deffaa owned the transferred

companies for decades before the SPA was executed in 2019, the Court recognizes that she is

likely in the best position to help counsel understand many of these documents, particularly

given that she is proceeding as an individual—as opposed to through a corporate entity that may

have other individuals with comparable expertise to review the documents.

         Accordingly, Defendants’ motion for a protective order is denied, except to the extent

that Defendants may redact “specific pricing information” reflected in the second category of

documents, “Communications and other documents dating from on or after July 1, 2020 . . .

reflecting the rates charged by or to the Transferred Companies or negotiations regarding

amounts charged to or by the Transferred Companies.” The Clerk of Court is respectfully

directed to terminate the motion, Doc. 58.


          It is SO ORDERED.
Dated:    September 9, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.




                                                 4
